

115 HR 1771 IH: VA GORDIAN KNOT Act
U.S. House of Representatives
2017-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1771IN THE HOUSE OF REPRESENTATIVESMarch 29, 2017Mr. Bilirakis (for himself, Mrs. McMorris Rodgers, Mr. Jones, Mr. Duncan of Tennessee, and Mr. Gaetz) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the organization of the Department of Veterans Affairs, to ensure the accuracy of health
			 care data used by the Department, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Guidance for Organizational Reform and Data Integrity for Accountability Needs Key for Necessary and Optimal Transformation Act or the VA GORDIAN KNOT Act.
		2.Organization of Department of Veterans Affairs
			(a)Independent assessment
 (1)In generalThe Secretary of Veterans Affairs shall seek to enter into an agreement with an independent entity to conduct an assessment of the organization of the Department of Veterans Affairs.
 (2)ElementsThe assessment under paragraph (1) shall include the following: (A)Whether the current organization of the Department is conducive to meeting the performance goals of the Department.
 (B)An identification of the mission statement and function of each element of the Department, including whether any such elements have duplicative functions.
 (C)Identification of the strengths and weaknesses of the current organization. (D)How many full-time equivalent positions, including with respect to senior executives, are in each of the Veterans Benefits Administration, the National Cemetery Administration, and the Central Office.
 (E)A description of the hierarchy in each element of the Department. (F)An evaluation of the cost to the Department of providing hospital care and medical services to veterans at medical facilities of the Department as compared to the cost of paying for such care and services furnished by a non-Department provider pursuant to the Veterans Choice Program established by section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note) or other provision of law authorizing non-Department hospital care or medical services.
 (G)To assist in developing a long-term sustainable capital asset planning process, identification of underused facilities of the Department that, if closed or disposed of, would not negatively affect the health care or benefits provided to veterans.
 (H)With respect to the facilities described in subparagraph (E), a plan to engage veteran populations, veteran service organizations, and other organizations and stakeholders that work with veterans to identify such facilities and determine whether veterans have the ability to seek services by non-Department providers under the laws administered by the Secretary.
 (3)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the assessment under paragraph (1).
 (b)Status of organizationNot later than October 1 of 2020, and annually thereafter, the Secretary shall— (1)either—
 (A)update the organizational structure of the Office of the Secretary, the Veterans Health Administration, the Veterans Benefits Administration, and the National Cemetery Administration to ensure that such structure is best able to provide benefits to veterans; or
 (B)certify to the Committees on Veterans' Affairs of the House of Representatives and the Senate that such structure does not require such updates; and
 (2)make publically available such update or certification, as the case may be, including clear organizational charts of the Office of the Secretary, the Veterans Health Administration, the Veterans Benefits Administration, and the National Cemetery Administration.
				3.Improvements to hiring and retaining employees
			(a)Improvements to hiring
 (1)Hiring planThe Secretary of Veterans Affairs shall ensure that each medical facility of the Department of Veterans Affairs, including community based outpatient clinics, has a hiring plan to address the health care needs of the facility.
 (2)Sharing of informationThe Secretary shall establish a system that lists each vacant position in a medical facility of the Department that is covered under the hiring plan under paragraph (1). If the Secretary determines that an applicant for such a vacant position is qualified for the position but is not selected for the position, the Secretary may consider the applicant for other similar positions listed in the system.
 (3)DataThe Secretary shall keep records on— (A)the amount of time a vacant position described in paragraph (2) remains unfilled;
 (B)positions that have been vacant for a prolonged period and such vacancy— (i)is related to a whistleblower case; and
 (ii)has affected the ability of the Department to provide quality and timely health care of veterans; and
 (C)whether an employee of the Department who transfers from one medical facility of the Department to another such facility was reprimanded, placed on administrative leave, or appealed an allegation at the previous position of the employee within the Department.
 (4)SubmissionUpon the request of either the Committee on Veterans’ Affairs of the House of Representatives or the Committee on Veterans’ Affairs of the Senate, the Secretary shall submit to the committee the records specified in paragraph (3).
 (b)Exit interviewsThe Secretary shall ensure that each employee of the Department who voluntarily separates from the Department is afforded the opportunity to complete an interview in order for the Secretary to ascertain—
 (1)the reason the employee is separating; (2)the opinion of the employee with respect to being employed at the Department; and
 (3)ways in which the Secretary can better improve the retention of employees of the Department. 4.Integrity of health care data (a)Certain definitionsSection 7311 of title 38, United States Code, is amended by inserting at the end the following new subsection:
				
 (f)For purposes of determining the validity of health care data collected pursuant to this section or any other provision of law regarding the employees of the Veterans Health Administration, the Secretary shall develop standard definitions for—
 (1)the actions that constitute the manipulation of data regarding scheduling appointments for health care; and
 (2)the ways in which such employees are held accountable for such manipulation.. (b)Verification of data (1)DesignationThe Secretary of Veterans Affairs shall ensure that a single position in each office described in paragraph (2) is designated as being responsible for verifying the accuracy of the data reported from such office to a superior office.
 (2)Office describedAn office described in this paragraph is each of the following: (A)A medical facility of the Department of Veterans Affairs.
 (B)A Veterans Integrated Service Network. (C)A regional office of the Veterans Benefits Administration.
 (D)The central office of the Veterans Benefits Administration. (c)Assessment (1)In generalThe Secretary shall seek to enter into an agreement with an independent, non-governmental entity to assess whether this section, and the amendment made by this section, improves the accuracy of data of the Department of Veterans Affairs.
 (2)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate the assessment conducted under paragraph (1).
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans' Affairs of the House of Representatives and the Senate a report containing—
 (1)a study on— (A)the data collected or used by the Veterans Health Administration and the Veterans Benefits Administration, including data that the Secretary, as of the date of the study, allows to be self-reported by the appropriate office; and
 (B)what metrics the Secretary should be using to track such data; (2)an implementation plan to correct any vulnerabilities regarding the accuracy of such data;
 (3)a description of the Department-wide minimal standards and guidelines to reprimand employees of the Department who knowingly provide false information to Federal investigators or who knowingly provide inaccurate information when testifying before a committee of Congress; and
 (4)an identification of the recommendations regarding data integrity, information technology, organizational reforms, management improvements, or hiring and retaining employees reported by or made by the independent assessment under section 201 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 1769), the Commission on Care, the Comptroller General of the United States, and the Inspector General of the Department of Veterans Affairs that, as of the date of the report, have not been implemented, and a plan to implement such recommendations and track the progress of such implementation.
				(e)Study of costs
 (1)In generalThe Secretary shall conduct a study to determine the costs to the United States relating to officials and employees of the Department of Veterans Affairs manipulating health care data, providing negligent management, and retaliating against whistleblowers, during the five-year period preceding such study.
 (2)ElementsThe study under paragraph (1) shall include the following: (A)The amount of money that the Federal Government has spent, by fiscal year, on settlements (including confidential settlements) with whistleblowers of the Department.
 (B)The number of hours that employees of the Federal Government have spent to defend the Department in administrative or judicial proceedings with respect to employees of the Department accused of manipulating health care data, providing negligent management, or retaliating against whistleblowers.
 (C)Obstacles preventing the Secretary from demoting, removing, or terminating an employee of the Department based on performance or misconduct.
 (3)SubmissionNot later than one year after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans' Affairs of the House of Representatives and the Senate a report containing the study under paragraph (1).
				5.Publication of wait times
 (a)Publication of wait timesThe Secretary of Veterans Affairs shall make publically available on the Internet website of the Department of Veterans Affairs the current wait times for a veteran enrolled in the health care system established under section 1705(a) of title 38, United States Code, to receive an appointment for health care at a medical facility of the Department of Veterans Affairs. Such wait time shall be categorized by primary care, specialty care, and mental health services and include an explanation on the metrics used to determine such wait times.
 (b)TransparencyThe Secretary of Veterans Affairs shall seek to enter into an agreement with the Comptroller General of the United States or an independent entity to conduct an assessment of the accuracy of the wait times published under subsection (a). The Secretary shall publish information regarding such assessment on the Internet website described in subsection (a).
 (c)Wait time definedIn this section, the term wait time means, with respect to a veteran receiving an appointment at a medical facility of the Department of Veterans Affairs, the period beginning on the date on which the veteran first requests such appointment and ending on the date on which such appointment occurs.
			6.Transfer authority
 (a)In generalChapter 1 of title 38, United States Code, is amended by inserting after section 117 the following new section:
				
					117A.Transfer authority
 (a)In generalIn addition to any other provision of law authorizing the transfer of amounts by the Secretary of Veterans Affairs, in any fiscal year in which there is a shortfall, the Secretary may transfer covered amounts to accounts of the Department for purposes of mitigating or removing such shortfall.
 (b)NotificationIn any fiscal year in which there is a shortfall and the Secretary does not make a transfer under subsection (a), the Secretary shall submit to the Committees on Veterans' Affairs of the House of Representatives and the Senate justifications for not making such transfer.
 (c)DefinitionsIn this section: (1)The term covered amounts means amounts made available to the Secretary for awards or bonuses under chapter 45 or 53 of title 5, United States Code, or any other awards or bonuses authorized under such title or this title.
 (2)The term shortfall means the event, as determined by the Secretary, that the funds made available to the Secretary for a fiscal year are not sufficient to provide the benefits under the laws administered by the Secretary or otherwise carry out the responsibilities of the Department during any period of such fiscal year..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 117 the following new item:
				
					
						117A. Transfer authority..
			